DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 4, claims 6-10 in the reply filed on 11/17/2021 is acknowledged.
Priority
	The instant application was filed 07/10/2020 is a national stage entry of PCT/KR2019/000202 having an international filing date: 01/07/2019 and claims foreign priority to KR10-2018-0004571 , filed 01/12/2018.  It is noted the priority document is not in English.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 and 11/15/2021 are being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 provides “comprising language” with respect to the first, second and third single stranded probes.  Thus, these probes allow inclusion of additional, sequences features, etc.  The claim ends with a fourth single stranded probe consisting of  a sequence complementary to the first single- stranded probe, a sequence complementary to the second single-stranded probe, and a sequence complementary to the third single-stranded probe.  Further the claim is unclear in view of the recitation of “a sequence complementary “ with respect to the fourth probe.  It is unclear if it requires the whole sequence or a portion of the sequence in view of the indefinite article prior to “sequence”  Thus the metes and bounds of the claim are unclear how you consist of something with comprising language.
Claims 7-10 are rejected as they depend from claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi (Applied Materials & Interfaces (2014), volume 6, pages 8928-8931)(IDS 7/10/2010), Pei (Angewandte Chemie International edition (2012) volume 51, pages 9154-9158) (IDS 7/10/2010), Wang (Nanoscale (2012) volume 4, pages 394-399).
The prior art as exemplified below demonstrates that tetrahedral structures and triangular prism structures constructed of single stranded nucleic acid probes were known prior to the effective filing date of the claims.  Further the exemplified art teaches labeling of single stranded DNA was known prior to the effective filing date of the claims for use of imaging agents.  Finally, the exemplified art demonstrates graphene was known for use as a quencher.
Abi teaches DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids on to gold electrodes (figure 1) in accordance with the first single stranded probe, the second single stranded probe, the third single stranded probe and 4th single stranded probe of the claims.    Abi teaches detection of reconfiguration based on variation in FRET between fluorophores attached to the single stranded DNA.(8928, 2nd column).
Pei teaches DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids (Scheme 1). Pei teaches detection of changes in structure based on FRET between a fluorophore and quencher distance variation.  
While Pei and Abi teach DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids and fluorescent labeling.  They do not specifically teach use of graphene or attached fluorescent groups to DNA.
nd column, bottom).  Wang teaches, “Recently, Li et al. constructed DNA–graphene oxide nanocomplex via the noncovalent interaction of DNA strands with graphene oxide nanosheets showing high sensitivity and selectivity, for fabrication of ultrasensitive biosensors for DNA detection.19” (page 394, 1st column ,bottom).  Wang teaches, “graphene is a highly efficient fluorescence quencher.” (page 398, 1st column, 1st full paragraph).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use fluorescently labeled first, second and third single stranded probes in the synthesis of tetrahedron or rectangular prisms attached to graphene.   The artisan would be motivated to use fluorescent labeled strands as both Abi and Pei suggest the use of FRET for detection of rearrangement of structures.  The artisan would be motivated to attach graphene to the structures as a quencher to determine if it was more or less sensitive than other quenchers.  The artisan would have a reasonable expectation of success as the artisan is merely using known reagents together.
With regards to claim 7, 8 Wang teaches attachment of a graphene to DNA tetrahedron-structured probes (TSP) (figure 5).  Thus the 1st, 2nd and 3rd probe are attached to graphene via the structure.
With regards to claim 8, Pei, Abi and Wang teach tetrahedron nanostrucutres of DNA.  
With regards to claim 10, Pei and Abi teach DNA triangular prism nanostructures.
Summary
NO claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634